DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 1/18/2022 is acknowledged.  The traversal is on the ground(s) that restriction is not proper as a search for the composition will necessarily encompass methods for using the product, thus there is no serious search burden.  This is not found persuasive because the method recites active method steps which a different field of searches (i.e. the use of different search queries) and prior art over the product would not necessarily apply to the active method step.
The requirement is still deemed proper and is therefore made FINAL.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/18/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10, 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 contains the trademark/trade name “purcellin oil”. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe cetearyl octanoate and, accordingly, the identification/description is indefinite.
Claim 16(a)(ii) recites “di-alkyl dimonium halide compound or salt thereof chosen from dicetyldimonium chloride,” and 16(a)(ii) recites “mono-alkyl trimonium halide compound or salt thereof chosen from behentrimonium chloride,” the use of the word “chosen” renders the claim indefinite as it implies a selection amongst various alternative, however, each section only recites one specific compound.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamersky (US 2019/0350819), cited on the 7/19/2021 IDS.
Hamersky discloses hair conditioning compositions (reading on hair treatment composition) comprising a polymeric structurant, fatty amphiphiles and a cationic surfactant [0001]. 
Regarding claims 1(a), 4 and 5: Hamersky teaches that the cationic surfactants can be a mixture of two or more surfactants, such as a combination of a mono-long alkyl quaternized ammonium salt and a di-long alkyl quaternized ammonium salt, the cationic surfactant(s) is used in amounts ranging from 
Regarding claim 6: Hamersky teaches cetyl trimethylammonium salt, which can be a chloride salt (reading on cetrimonium chloride) to be a suitable mono-long alkyl quaternized ammonium salt, thus it would have been prima facie obvious to use this in combination with behentrimonium chloride and dicetyldimonium chloride as Hamersky teaches that mixtures can be used and behentrimonium chloride and cetyl trimethylammonium salt are taught to be equivalent mono-long alkyl quaternized ammonium salt and the combination of equivalent compounds individually taught by the prior art to be used for the same purpose to create a third composition for the same purpose is prima facie obvious.
Regarding claims 2-3: As discussed above, Hamersky teaches the total amounts of cationic surfactant used to range from about 1-25%, preferably about 5-10%, and teaches a weight ratio of di-long alkyl quaternized ammonium salt and mono-long alkyl quaternized ammonium/amine salt of 1:1 to 1:5, this provides concentration ranges of di-long alkyl quaternized ammonium salt and mono-long alkyl quaternized ammonium/amine salt that overlap with the ranges recited by instant claims 2-3.  For example, at a 1:1 both are calculated to be used in amounts ranging from 0.5-12.5% (preferably 2.5-5%) and at a ratio of 1:5 the di-long alkyl is calculated to be used in amounts approx. .1667%-4.16% (preferably .83-1.667%) while the mono-long is used in amounts of approx. .8335-20.833% (preferably 4.16-8.33%).
Regarding claims 1(c), 9 and 11:  Hamersky further teaches that high melting point fatty compounds can be added in amounts ranging from 15-25% [0095], these include fatty alcohols such as cetyl alcohol, stearyl alcohol, behenyl alcohol and mixtures thereof [0100].  

Suitable plasticizers also include dimethicone copolyols [0106]. 
Regarding claims 1(b) and 7-8: Hamersky teaches that additional agents such as thickening agents can be added [0116] and Examples 1-7 exemplifies the use of .67-0.91% guar hydroxylpropyl trimonium chloride, thus the use of this component in any of the compositions of Hamersky in the taught amounts is prima facie obvious and expected to yield no more than one would expect from such an arrangement.
Regarding claims 1(d) and 14: Hamersky teaches that ingredients such as amodimethicone can be post added to the composition, Examples 1-7 show this to be added in amounts ranging from 5.51-5.79%, thus the use of this component in any of the compositions of Hamersky in the taught amounts is prima facie obvious and expected to yield no more than one would expect from such an arrangement.
Examples 1 and 3-7 exemplify compositions comprising guar hydroxylpropyl trimonium chloride, glycerin (polyol), stearyl alcohol (fatty alcohol), mono-long alkyl quaternized ammonium/amine salt (behentrimonium methosulfate and stearamidopropyl dimethylamine), amodimethicone (silicone) and water. While Hamersky does not teach a single embodiment comprising the combination of di-alkyl dimonium halide compound and mono-alkyl trimonium halide compound as discussed above, Hamersky teaches the combined use of these compounds and it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. AG. Pro, 425 U.S. 273, 282 (1976)). 
Thus, it would have been prima facie obvious to have selected various combinations of various disclosed ingredients including fatty alcohol, diglycerin, amodimethicone, behentrimonium chloride, dicetyldimonium chloride, cetrimonium chloride, guar hydroxylpropyl trimethylammonium chloride, etc. for application to the hair from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”
Claims 1-9, 10, 11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamersky (US 2019/0350819), as applied to claims 1-9, 11 and 14-15 above, and further in view of Perner (US 2018/0311140) and Brieva (US 2003/0007987).
As discussed above, Hamersky makes obvious the limitations of claims 1-9, 11 and 14-15, however, Hamersky does not teach the composition to comprise a fatty ester as recited by instant claim 10.
It is noted that Hamersky teaches that the high melting point fatty compound while not limited can also be selected from fatty esters and preferably having a melting point of 25°C of higher [0096-0097].
Perner teaches hair treatment compositions, such as conditioners [0023] and teaches that fatty compounds suitable for use include cetyl esters [0064].
Brieva teaches cetyl ester to have melting point ranging from 35-120°C [0056].
Regarding claim 10: It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hamersky with those of Perner and use cetyl ester as the high melting point fatty compound of Hamersky as Perner teaches this to be a suitable fatty compound for use in hair products for providing conditioning.  One of skill in the art would have a reasonable expectation of success as Hamersky teaches that fatty esters having melting points of greater than 25°C can be used and both Hamersky and Perner teach hair compositions.

Claims 1-9, 11, 12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamersky (US 2019/0350819), as applied to claims 1-9, 11 and 14-15 above, and further in view of Perner (US 2018/0311140) and Maestro (US 2012/0282244).
As discussed above, Hamersky makes obvious the limitations of claims 1-9, 11 and 14-15, however, Hamersky does not teach the composition to comprise beeswax as recited by instant claim 12.

Perner teaches hair treatment compositions, such as conditioners [0023] and teaches that fatty compounds suitable for use include beeswax [0061].
Maestro teaches beeswax to have a melting point generally above 35°C [0042].
Regarding claim 12: It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hamersky with those of Perner and use beeswax as the high melting point fatty compound of Hamersky as Perner teaches this to be a suitable fatty compound for use in hair products for providing conditioning.  One of skill in the art would have a reasonable expectation of success as Hamersky teaches that high meting point fatty compounds having melting points of greater than 25°C can be used and both Hamersky and Perner teach hair compositions.

Claims 1-9, 11, 13, 14-15 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamersky (US 2019/0350819), as applied to claims 1-9, 11 and 14-15 above, and further in view Holmes (US 2018/0185264).
As discussed above, Hamersky makes obvious the limitations of claims 1-9, 11 and 14-15, and discloses many limitations recited by claims 16-17, however, Hamersky does not teach the composition to comprise 0.5-4.5% of bis-cetearyl amodimethicone.
Holmes teaches hair conditioning compositions (Abs) and teaches that amino-functional silicones have been known to be used to provide conditioning, shine and combine performance. Suitable amino-functional silicones include bis-cetearyl amodimethicone [0015], these can be used in amounts ranging from 0.5-10% [0014]. 
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hamersky with those of Holmes and add  0.5-10% of bis-cetearyl amodimethicone to the composition of Hamersky as Holmes teaches bis-cetearyl amodimethicone to be well known to be added to conditioners to provide conditioning, shine .

Claims 1-9, 11, 13-17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamersky (US 2019/0350819) and Holmes (US 2018/0185264), as applied to claims 1-9, 11 and 13-17 above, and further in view of Grey (US 2013/0061863).
As discussed above, Hamersky and Holmes  makes obvious the limitations of claims 1-9, 11 and 13-15, however, Hamersky does not teach the kit as recited by instant claim 18.
It is noted that Hamersky teaches that the composition is used to condition hair and can be used before, after, or simultaneously with a shampoo composition [0172]. 
Grey teaches a hair care kit and teaches the first composition to be a shampoo and the second can be a hair conditioners (Grey - claim 10). Grey teaches the kit to comprise both compositions such that the user can easy purchase and transport the two containers together and use both as part of a hair care regime (Abs).
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hamersky and Holmes with those of Grey and prepare a hair treatment kit as taught by Grey comprising the conditioner made obvious by Hamersky and Holmes along with a shampoo as Grey teaches the kit to be beneficial such that user can easy purchase and transport the two containers together and use both as part of a hair care regime.  One of skill in the art would have a reasonable expectation of success as Grey teaches kit comprising hair shampoo and conditioners and Hamersky teaches that the conditioner can be used before, after, or simultaneously with a shampoo composition.

Conclusion
No claims are allowable.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613